     Case: 1:20-cv-02629 Document #: 20 Filed: 12/10/20 Page 1 of 9 PageID #:121




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

DORIAN COTLEDGE,

Plaintiff,
                                               Case No. 20-cv-2629
v.
                                               Judge Mary M. Rowland
THOMAS DART, SHERIFF, et. al,

Defendants.

                    MEMORANDUM OPINION AND ORDER

     Plaintiff Dorian Cotledge, a prisoner at Cook County Department of Corrections,

alleges that despite his requests for accommodation, Defendants have not allowed

him to use his CPAP machine for his sleep apnea in violation of his rights under the

Americans with Disabilities Act (ADA). Sheriff Thomas Dart and Cook County

(Defendants) have moved to dismiss for failure to state a claim pursuant to Federal

Rule of Civil Procedure 12(b)(6). For the reasons explained below, the Court denies

the Rule 12(b)(6) motion [14].

      I.   Background

     Cotledge was processed into the Cook County Department of Corrections

(CCDOC) on September 22, 2018. (Complaint, Dkt. 1 ¶ 2). Cotledge suffers from sleep

apnea, a condition which substantially limits his ability to sleep. (Id. ¶ 5). Since

approximately 2014 Cotledge has required a CPAP machine to sleep. (Id.). Shortly

after entering the CCDOC Cotledge was provided a CPAP machine at all times, but

beginning in February 2020 he was not provided the machine for an hour in the



                                                                                   1
       Case: 1:20-cv-02629 Document #: 20 Filed: 12/10/20 Page 2 of 9 PageID #:122




morning, and then on or about March 20, 2020, his CPAP machine was removed by

Defendants. (Id. ¶¶ 6, 7, 11). Without this machine Cotledge is unable to sleep

through the night, gags, suffers from headaches, and shortness of breath. (Id. ¶¶ 8,

11). Cotledge has requested in writing for his CPAP machine to be returned and for

an accommodation in order to be able to sleep but Defendants have refused. (Id. ¶12).

      Based on these allegations, Cotledge claims Defendants have violated his rights

under Section 202 of the Americans with Disabilities Act, 42 U.S.C. §12132. 1

      II.    Standard

      A motion to dismiss tests the sufficiency of a complaint, not the merits of the case.

Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). “To survive a motion

to dismiss under Rule 12(b)(6), the complaint must provide enough factual

information to state a claim to relief that is plausible on its face and raise a right to

relief above the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887

F.3d 329, 333 (7th Cir. 2018) (quotations and citation omitted). See also Fed. R. Civ.

P. 8(a)(2) (requiring a complaint to contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”). A court deciding a Rule 12(b)(6)

motion accepts plaintiff’s well-pleaded factual allegations as true and draws all

permissible inferences in plaintiff’s favor. Fortres Grand Corp. v. Warner Bros. Entm't

Inc., 763 F.3d 696, 700 (7th Cir. 2014). A plaintiff need not plead “detailed factual

allegations”, but “still must provide more than mere labels and conclusions or a

formulaic recitation of the elements of a cause of action for her complaint to be



1   This case is related to case nos. 20-cv-01459 and 20-cv-01381.

                                                                                         2
    Case: 1:20-cv-02629 Document #: 20 Filed: 12/10/20 Page 3 of 9 PageID #:123




considered adequate under Federal Rule of Civil Procedure 8.” Bell v. City of Chi.,

835 F.3d 736, 738 (7th Cir. 2016) (citation and internal quotation marks omitted).

   Dismissal for failure to state a claim is proper “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 1966 (2007). Deciding the

plausibility of the claim is “‘a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.’” McCauley v. City of Chi., 671

F.3d 611, 616 (7th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.

1937, 1950 (2009)).

   III.   Analysis

   Under Title II of the ADA, “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits

of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.” 42 U.S.C. § 12132. Defendants argue that

dismissal with prejudice is warranted because Cotledge is not a qualified individual

with a disability, has not been denied a program, service or activity, does not allege

any physical injury for purposes of the Prisoner Litigation Reform Act (PLRA), and

is not entitled to injunctive relief. The Court addresses each argument in turn.

             A. Qualified individual with a disability

   Defendants first contend that Cotledge failed to allege that he is a qualified

individual with a disability. The ADA defines “disability” as “(A) a physical or mental

impairment that substantially limits one or more major life activities of such



                                                                                      3
    Case: 1:20-cv-02629 Document #: 20 Filed: 12/10/20 Page 4 of 9 PageID #:124




individual; (B) a record of such an impairment; or (C) being regarded as having such

an impairment (as described in paragraph (3)).” 42 U.S.C. § 12102(1).

    Defendants acknowledge that sleeping is a major life activity 2 but argue that sleep

apnea is not a disability under the ADA. To support their argument, Defendants rely

on out-of-circuit summary judgment cases that did not involve sleep apnea. Anderson

v. Discovery Commc'ns, LLC, 517 F. App'x 190 (4th Cir. 2013), as amended (May 3,

2013); Ramage v. Rescot Sys. Grp., Inc., 834 F. Supp. 2d 309 (E.D. Pa. 2011) (plaintiff

did not provide enough evidence that her difficulties sleeping showed substantial

limitation in sleeping). 3 Defendants concede that these cases involve “courts

weigh[ing] evidence.” (Dkt. 18 at 3). Moreover, in Ramage, the court cited Peter v.

Lincoln Tech. Inst., Inc., 255 F. Supp. 2d 417 (E.D. Pa. 2002) in which the court found

plaintiff did create an issue of fact about whether her sleep apnea substantially

impaired her ability sleep, and recognized that the “ADA requires an individualized,




2 Major life activities are “[c]aring for oneself, performing manual tasks, seeing, hearing,
eating, sleeping, walking, standing, sitting, reaching, lifting, bending, speaking, breathing,
learning, reading, concentrating, thinking, communicating, interacting with others, and
working.” 29 C.F.R. § 1630.2.

3 In their motion and reply brief, Defendants maintain that sleep apnea is not a disability
under the ADA. Even assuming the cases cited (see Dkt. 18 at 3) are binding on this court,
which they are not, they do not require dismissal here. In Kolecyck-Yap v. MCI Worldcom,
Inc., 2001 WL 245531 (N.D. Ill. Mar. 12, 2001), the court recognized that sleep apnea can
substantially limit major life activities of breathing and sleep but on summary judgment in
that case, plaintiff did not provide enough evidence to show a substantial limitation. Keyes v.
Catholic Charities of the Archdiocese of Philadelphia, 415 F. App'x 405 (3d Cir. 2011) was
also decided on summary judgment and the court found that the evidence did not support
plaintiff’s claim that his sleep apnea symptoms were severe. Finally, notably, plaintiff in
Ramage did not have sleep apnea. And the Ramage court did not find as a matter of law that
sleep apnea is not a disability under the ADA. Rather, the court, on review of the record, did
not find evidence supporting plaintiff’s claim that her difficulty sleeping was severe enough
to substantially impair her ability to sleep. 834 F. Supp. 2d at 320-21.

                                                                                             4
    Case: 1:20-cv-02629 Document #: 20 Filed: 12/10/20 Page 5 of 9 PageID #:125




case-by-case approach to evaluating whether a plaintiff’s impairment is severe

enough to constitute a disability.” Id. at 431, 434. The Seventh Circuit has similarly

stated that the question of whether an individual is disabled is “an individualized

one, and must be determined on a case-by-case basis.” DePaoli v. Abbott Labs., 140

F.3d 668, 672 (7th Cir. 1998) (internal citation and quotations omitted); see also 29

C.F.R. § 1630.2(j) (“The determination of whether an impairment substantially limits

a major life activity requires an individualized assessment”). The Seventh Circuit

also acknowledged, in a Section 1983 case, that “sleep apnea can result in death.”

Orlowski v. Milwaukee Cty., 872 F.3d 417, 423 (7th Cir. 2017).

    Accordingly, Cotledge has plausibly alleged that he is qualified individual with a

disability, and further factual development will reveal the extent to which his

condition limits one or more major life activities. 4 Therefore the Court declines

Defendants’ invitation to find as a matter of law at this early stage that Cotledge’s

sleep apnea does not qualify him as an individual with a disability.

             B. Denial of the benefit of a service, program, or activity

    Defendants argue that Cotledge’s complaint should be dismissed because sleeping

is not a program or activity of the public entity under the ADA. Defendants rely on

Bryant v. Madigan, 84 F.3d 246 (7th Cir. 1996). However, courts in this district have

distinguished that case. In Simmons v. Godinez, 2017 WL 3568408 (N.D. Ill. Aug. 16,

2017), the court relied on United States v. Georgia, 546 U.S. 151 (2006), which was

decided after Bryant and in which the Supreme Court explained that “the alleged


4For this reason, the Court need not address Defendants’ alternative argument at this time
that Cotledge is not “regarded as” having such an impairment.

                                                                                        5
    Case: 1:20-cv-02629 Document #: 20 Filed: 12/10/20 Page 6 of 9 PageID #:126




deliberate refusal of prison officials to accommodate [plaintiff’s] disability-related

needs in such fundamentals as mobility, hygiene, medical care, and virtually all other

prison programs constituted ‘exclu[sion] from participation in or ... deni[al of] the

benefits of’ the prison's ‘services, programs, or activities.’” 546 U.S. at 157.

Defendants reference Simmons in their reply brief, but do not acknowledge that the

court there specifically rejected IDOC’s argument that sleeping is not an activity or

program under the ADA or Rehabilitation Act, and held that “[b]ecause Plaintiff

sufficiently alleges that Wexford and IDOC failed to take steps that would allow

Plaintiff to access a bed…the Court finds that Plaintiff has stated a plausible claim

under the ADA and Rehabilitation Act at this early stage.” Simmons, 2017 WL

3568408, at *6.

    In another case, Paine ex re. Eilman v. Johnson, 2010 WL 785397, at *8 (N.D. Ill.

Feb. 26, 2010), the court noted that the Bryant plaintiffs alleged poor treatment or

medical malpractice, not failure to reasonably accommodate, and “[v]iolations of a

public entity’s duty to accommodate disabilities can provide a basis for liability under

Title II of the ADA.” Moreover, since Bryant, the Seventh Circuit has recognized, for

example, outdoor recreation and meals and showers as programs or activities at a

prison under the Rehabilitation Act. Norfleet v. Walker, 684 F.3d 688, 690 (7th Cir.

2012); Jaros v. Illinois Dep't of Corr., 684 F.3d 667, 672 (7th Cir. 2012). 5


5 In addition, Defendants’ reliance on Harper v. Dart for support is not convincing. First,
Harper did not involve sleep apnea. Second, the Harper court was clear that plaintiff there
“[came] close, but fail[ed], to state a claim under the ADA and the Rehabilitation Act” and “it
would not have taken much to adequately allege a failure to provide equal access.” 2015 WL
6407577, at *4 (N.D. Ill. Oct. 21, 2015). Because plaintiff there merely alleged he had “’great
difficulty’ showering, toileting, and getting into bed,” the court found “[t]hose two words alone

                                                                                               6
    Case: 1:20-cv-02629 Document #: 20 Filed: 12/10/20 Page 7 of 9 PageID #:127




   Defendants assert that Cotledge does not claim that they have prevented him from

sleeping during the designated time that all detainees are permitted to sleep. (Dkt.

14 at 8). But Cotledge’s claim is not about being permitted a “designated time” to

sleep; it is about not being able to sleep because Defendants failed to provide him

with a needed accommodation. He alleges that he is unable to sleep in the same way

as similarly situated non-disabled inmates and experiences shortness of breath, gags,

is unable to sleep through the night, and suffers from headaches without the CPAP

machine. (Compl. ¶¶8, 9, 11).

   Here, unlike in Bryant, Cotledge does not bring a disguised medical malpractice

or inadequate medical treatment case. Rather he alleges a failure to accommodate

his sleep-related disability, giving rise to the permissible inference that such failure

constituted a denial of the benefits of the prison’s services, programs, or activities.

That is sufficient at this pleading stage.

              C. By reason of his disability

   Defendants next argue that Cotledge fails to plead denial or discrimination by

reason of his alleged disability because he does not allege why Defendants removed

his CPAP machine. First, Defendants’ cases are not convincing because they involve

deliberate indifference claims decided on summary judgment. See Forbes v. Edgar,



do not explain how [plaintiff] was denied equal access.” Id. Here Cotledge’s complaint alleges
more than that. He alleges that his sleep apnea substantially limits his ability to sleep and
since 2014 he has required a CPAP machine in order to sleep. (Compl. ¶5). He alleges that
although he was initially provided a CPAP machine at all times after entering the CCDOC
that changed in February 2020. (Id. ¶¶6, 7). Without the machine he gags, experiences
shortness of breath, is unable to sleep through the night, and suffers from headaches. (Id.
¶¶8, 11). He has specifically requested the return of the machine. (Id. ¶12). These allegations
meet the threshold pleading requirement.

                                                                                             7
    Case: 1:20-cv-02629 Document #: 20 Filed: 12/10/20 Page 8 of 9 PageID #:128




112 F.3d 262, 267 (7th Cir. 1997); Harrison v. Cty. of Cook, 2011 WL 4036115 (N.D.

Ill. Sept. 12, 2011). (Defendants also cite to Bryant and Harper again but those cases

are distinguishable for the reasons already discussed).

   Second, although Defendants may have had a good reason for removing the CPAP

machine, at the pleading stage, the Court takes Cotledge’s allegations as true that he

was denied accommodation for his disability and as a result was unable to sleep on a

basis equal to that of non-disabled inmates. (Compl., ¶¶ 8-12). Deciding or accepting

Defendants’ reason for removing the machine at this stage would be inappropriate.

See Fortres Grand, 763 F.3d at 700; see also Boyce v. Martella, 2014 WL 4947681, at

*3 (N.D. Ill. Oct. 1, 2014) (court cannot resolve factual disputes on motion to dismiss).

             D. Prisoner Litigation Reform Act (PLRA)

   Defendants contend that Cotledge does not meet the PLRA standard for a more

than de minimus physical injury because Cotledge alleges that sleeping without a

CPAP machine causes him “shortness of breath, gagging, headache, and restless

night’s sleep” which are not physical injuries. (Dkt. 14 at 12). However, the case law

cited by Defendants does not support their specific contention here. By contrast, in

Love v. Godinez, 2018 WL 2096375, at *4 (N.D. Ill. May 7, 2018), for example, the

court held that plaintiff set forth a sufficient showing on summary judgment that he

suffered a physical injury from sleep deprivation for purposes of the PLRA. And in

Gurley v. Sheahan, 2009 WL 2178685 (N.D. Ill. July 21, 2009), the court explained

that it could “think of no reason why sleep deprivation and headaches would not




                                                                                       8
    Case: 1:20-cv-02629 Document #: 20 Filed: 12/10/20 Page 9 of 9 PageID #:129




constitute physical injury.” Id. at *7. See also Orlowski, 872 F.3d at 423 (recognizing

sleep apnea can result in death).

   Accordingly Cotledge’s allegations give rise to a plausible inference that he

suffered de minimus physical injury in order to survive Defendants’ motion to

dismiss.

             E. Injunctive Relief

   Finally, Defendants argue that Cotledge fails to state facts sufficient to entitle

him to injunctive relief. Defendants argue that “shortness of breath and paused

breathing only rise to de minimis injuries, if injuries at all.” (Dkt. 18 at 15). However,

drawing permissible inferences in Cotledge’s favor as it must at this point, the Court

finds that he has plausibly alleged injury: without the CPAP machine, his sleep-

related condition causes him to have shortness of breath, gag, get headaches, and not

be able to sleep. For similar reasons to the reasoning discussed related to de minimus

physical injury, Cotledge has made a sufficient showing of injury at this pleading

stage.

   IV.     Conclusion

   For the stated reasons, Defendants’ motion to dismiss [14] is denied.


                                               E N T E R:


 Dated: December 10, 2020

                                               MARY M. ROWLAND
                                               United States District Judge




                                                                                        9
